DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. Applicant argues that the claim limitation “causing application-based features to be provided in conjunction with the multimedia presentation service” is not taught by Yu. Examiner respectfully disagrees. 
Claim 17’s limitation of “causing application-based features to be provided in conjunction with the multimedia presentation service” is taught by Yu because Yu discloses that the user platform 140 may gain access to one or more content items from a content source 130, e.g., a third party content source such as Amazon, Netflix, Napster, CBS, etc., via services of a service provider 110 including, for example, Macrovision Corporation, Rovi Corporation, or another host or service provider. The user platform 140 may comprise, for example, a television (TV) 142, a digital video recorder (DVR) 143, or other user devices shown under user platforms 140. The user platforms 140 may also include a computer (PC) 144 and/or a network attached storage device (NAS) 146, such as a network router or a wireless access point device that may optionally form a home network. The user platforms 140 may also include a set-top box [0056].

The content sources 130 represent any of a variety of content producers, content aggregators, or other content sources from which a plurality of items of content 731 and related content information 732 can be obtained. Examples of content sources 130 include Cinemallow, Netflix, Amazon, CBS, Video Detective, and the like. The processing system 200 obtains content information 732, as related to various content items 731, from the content sources 130 via an ingestion engine 225. The ingestion engine 225 is configured to accept content information 732 in a variety of forms and formats. This variety of content information 732 is preferably normalized or otherwise re-formatted and structured into a form that is conveniently processed by the processing system 200 [0077].

The content service gateway 255 is responsible for communication with content sources 130 such as from third party sources. The content service gateway 255 aggregates application programming interfaces (API's) by using an API aggregator 257. The API aggregator 257 generates a generalized abstracted content service API from the various individual API's provided by each of the content sources 130. In essence, the API aggregator 257 builds a generalized abstracted content service API on top of the different API's provided by each of the content sources 130 [0081].

A first model of content integration involves a custom application on the user platform 140 that generates a high-quality, tightly integrated experience around the content 731 from a particular content source 130. This first model involves components and processes with which the user platform 140 communicates directly with the services and API's of the particular content source 130 for access to the content itself and for access to content information, including content directories, metadata, tags, reviews, blogs, and the like provided by the particular content source 130 [0103].

Since Yu discloses providing multimedia presentation service (such as Amazon, Netflix, Napster, CBS, etc.) and the API's of the particular content source 130 for access to the content itself and for access to content information, including content directories, metadata, tags, reviews, blogs, and the like provided by the particular content source 130, the claim limitation “causing application-based features to be provided in conjunction with the multimedia presentation service” is met by Yu.  

Allowable Subject Matter
Claim 32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 17, 18, 23-24, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US Patent Publication No. 2011/0289419 in view of Shintani et al. US Patent Publication No. 2017/0171640 in further view of Wilson et al. US Patent No. 9,571,870.

Regarding Claims 17, 27, 30, and 31, Yu discloses a method, device, apparatus, and a non-transitory computer-readable storage medium for causing an application to execute based one or more user settings [Figure 52 & 56 [0045 & 0055]], the method comprising:
receiving a multimedia presentation service from a service provider [0056; The user platform 140 may gain access to one or more content items from a content source 130, e.g., a third party content source such as Amazon, Netflix, Napster, CBS, etc., via services of a service provider 110 or another host or service provider];
downloading a service provider application [0057; each Partner Site can manage a subset of the available content and content information from content sources 130. Further, it will be apparent to those of ordinary skill in the art that another equivalent configuration includes a portion of the functionality provided by the user platform 140 being downloaded from the service provider 110 and/or processing sites 108, such as a collocation facility, to the user platform 140 and executed locally at the client and/or user location. Also [0111]; All or portions of the user platform software 372 can be installed within the user platform 140 firmware or downloaded into the user platform 140 via a network 105];
enabling the service provider application to determine the one or more user settings, wherein the one or more user settings are set using a native application [0086 The user platform software 372 includes native applications 374, which perform standard functions on conventional user platforms 140. The guide generator 366 gathers content information by using the architecture 700 and builds a user interface compliant electronic and/or interactive program guide (EPG and/or IPG) for display to a user of a user platform 140. The guide lists the various content items and content information as selected by a user. Native applications 374 can access the guide generator 366 to obtain data to populate program guides or to build content metadata browsing experiences for a user. The guide generator 366, in turn, uses the user platform data delivery component 367 to obtain the content information data from the architecture 700, as described above. The user behavior & preferences component 368 further stores user preferences with which the user can customize the interfaces and services provided on a particular user platform 140.]; and causing the service provider application to execute based on the one or more user settings, wherein causing the service provider application to execute includes causing application-based features to be provided in conjunction with the multimedia presentation service; [0091, 0103, 0106-0108, 0111 & 0118; All or portions of the user platform software 372 can be installed within the user platform 140 firmware or downloaded into the user platform 140 via a network 105. The user platform software 372 may include custom integration applications 1420 and/or 1421, which perform customized content-related functions on the user platform 140. Custom integration applications 1420 and/or 1421 on the user platform 140 are used to couple the user platform 140 to platform services 252, or directly to the source services 734 provided by the content sources 130, to search and browse content directories, gain access to content, and play selected content items. This content information may be used to retrieve the selected content 731, itself. The user platform 140 communicates directly with the services and API's of the particular content source 130 for access to the content itself and for access to content information, including content directories, metadata, tags, reviews, blogs, and the like provided by the particular content source 130.This content information may be used to retrieve the content 731, itself in a customized application. Therefore, the content items and the related content information for the selected content source can be made available for the user and displayed to the user].


In an analogous art, Shintani discloses a method wherein determining the one or more user settings includes: determining a state of an audio representation of an emergency information rendering as enabled or disabled [0079]; determining a language preference of the audio representation of the emergency information [0076].

Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Yu and Shintani, before the effective filing date of the invention, so that the emergency alert can be communicated to the user in accordance with the one or more output preferences [Shintani 0014].

Still the combination of Yu and Shintani fails to disclose a method wherein determining the one or more user settings includes: determining a state of a video descriptive service rendering as enabled or disabled; and determining a language preference of the video descriptive service.

In an analogous art, Wilson discloses a method wherein determining the one or more user settings includes: determining a state of a video descriptive service rendering as enabled or disabled [Wilson Col. 13 lines 30-33; whether subtitles ("video descriptive service") were enabled]; and determining a language preference of the video descriptive service [Wilson Col. 2 lines 45-54].



Regarding Claim 18, the combination of Yu, Shintani, and Wilson discloses a method wherein determining the one or more user settings includes polling a data structure storing user settings [Wilson Figure 2 & Col. 11 lines 3-18].

Regarding Claim 23, the combination of Yu, Shintani, and Wilson discloses a method wherein the service provider application includes one or more of: Hypertext Markup Language (HTML) pages, JavaScript, Cascading Style Sheets (CSS), extensible Markup Language (XML), and multimedia files [Yu 0152-0153].

Regarding Claim 24, the combination of Yu, Shintani, and Wilson discloses a method wherein the service provider includes a television service provider [Yu 0054 Content sources can be conventional television or radio broadcasters].

Regarding Claim 28, the combination of Yu, Shintani, and Wilson discloses a method wherein the device includes a receiver device [Yu 0056 The user platform 140 may comprise, for example, a television (TV) 142, a digital video recorder (DVR) 143, or other user devices shown under user platforms 140. The user platforms 140 may also include a computer (PC) 144 and/or a network attached storage device (NAS) 146, such as a network router or a wireless access point device that may optionally form a home network. The user platforms 140 may also include a set-top box.].

.
Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. US Patent Publication No. 2011/0289419 in view of Shintani et al. US Patent Publication No. 2017/0171640 in further view of Wilson et al. US Patent No. 9,571,870 in further view of Lee et al. US Patent Publication No. 2016/0269786.

Regarding Claim 19, the combination of Yu, Shintani, and Wilson discloses the method of Claim 17, however, the combination of Yu, Shintani, and Wilson fails to disclose the method wherein determining the one or more user settings includes receiving a notification message indicating a change to a user setting.

In an analogous art Lee discloses the method wherein determining the one or more user settings includes receiving a notification message indicating a change to a user setting [0152-0154 & Figures 129-131].

Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Yu, Shintani, Wilson and Lee, before the effective filing date of the invention, to display a user interface for receiving the setting option from the user [Lee 0011].

Regarding Claim 20, the combination of Yu, Shintani, Wilson and Lee discloses a method further comprising causing an instance of the notification message to be sent to a companion device [Lee 1418].

Regarding Claim 22, the combination of Yu, Shintani, Wilson and Lee discloses a method further comprising causing an instance of the response message to be sent to a companion device [Lee 1424 & 1428].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005.  The examiner can normally be reached on M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.A.R./               Examiner, Art Unit 2424                                                                                                                                                                                         /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424